Name: Commission Directive 90/335/EEC of 7 June 1990 amending for the fourth time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances
 Type: Directive
 Subject Matter: competition;  deterioration of the environment;  cultivation of agricultural land;  means of agricultural production;  technology and technical regulations
 Date Published: 1990-06-28

 Avis juridique important|31990L0335Commission Directive 90/335/EEC of 7 June 1990 amending for the fourth time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances Official Journal L 162 , 28/06/1990 P. 0037 - 0037 Finnish special edition: Chapter 3 Volume 33 P. 0012 Swedish special edition: Chapter 3 Volume 33 P. 0012 *****COMMISSION DIRECTIVE of 7 June 1990 amending for the fourth time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances (90/335/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Directive 89/365/EEC (2), and in particular Article 6 thereof, Whereas the development of scientific and technical knowledge makes necessary certain amendments to the Annex to Directive 79/117/EEC; Whereas it seems desirable to delete a certain number of temporary derogations from the prohibitions laid down in the Directive since less hazardous treatments are now available; Whereas all Member States have informed the Commission that they do not intend or no longer intend to avail themselves of these derogations; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 79/117/EEC is hereby amended as follows: 1. In Part A, 'Mercury compounds': (a) Under item 4, 'Alkyl mercury compounds', the text in column 2 is deleted; (b) under item 5, 'Alkoxyalkyl and aryl mercury compounds', the text in column 2 is replaced by: 'Seed treatment cereals'. 2. In part B, 'Persistent organo-chlorine compounds': (a) under item 1, 'Aldrin', the text in column 2 is deleted; (b) under item 5, 'Endrin', the text in column 2 is deleted. Article 2 Member States shall, not later than 1 January 1991, bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 7 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 159, 10. 6. 1989, p. 58.